                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

MARIA HERNANDEZ                                       §
                                                      §
VS.                                                   §       ACTION NO. 4:18-CV-00228-Y-BP
                                                      §
NANCY BERRYHILL,                                      §
ACTING COMMISSIONER OF THE                            §
SOCIAL SECURITY ADMINISTRATION                        §


      ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS

        On December 4, 2018, the United States magistrate judge issued

his proposed findings, conclusions, and recommendation in the

above-styled and -numbered cause. (doc. 16.) The magistrate judge

gave all parties until December 18, 2018, to serve and file with

the      Court        written         objections              to   his   proposed   findings,

conclusions, and recommendation.                             No written objections have been

received from either party.                       See Douglass v. United Servs. Auto.

Assoc., 79 F.3d 1415, 1428-29 (5th Cir. 1996).                               As a result, in

accordance with 28 U.S.C. § 636(b)(1), de novo review is not

required.           Nevertheless, the Court has reviewed the magistrate

judge's findings, conclusions, and recommendation for plain error

and has found none.

        Thus, after consideration of this matter, the Court concludes

that the findings and conclusions of the magistrate judge should

be and are hereby ADOPTED as the findings and conclusions of this




ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS
TRM/jtl 
Court.       It is, therefore, ORDERED that the commissioner's decision

is REVERSED and the action REMANDED for further proceedings.

        SIGNED December 26, 2018.


                                                             ____________________________
                                                             TERRY R. MEANS
                                                             UNITED STATES DISTRICT JUDGE


 




ORDER ADOPTING MAGISTRATE JUDGE'S FINDINGS AND CONCLUSIONS
TRM/jtl 
